ORDER
PER CURIAM.
Movant, James Toney, appeals from the judgment denying his Rule 24.035 motion without a hearing. Movant asserts his counsel was ineffective in that she coerced Movant into pleading guilty. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s decision is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).